Exhibit 10(a)(xxi)
COUSINS PROPERTIES INCORPORATED
KEY EMPLOYEE
NON-INCENTIVE STOCK OPTION
OPTION CERTIFICATE
THIS OPTION CERTIFICATE evidences that a stock option (“Option”) has been
granted under the Cousins Properties Incorporated 2009 Incentive Stock Plan, as
amended (“Plan”), to Key Employee as of the Award Date for the purchase of the
Awarded Number of Shares of Stock at the Option Price per share, all as defined
below and all subject to the terms and conditions set forth in § 1 through § 11
of Exhibit A of this Option Certificate.

     
“Key Employee”:
  <<Name>>
 
   
“Award Date”:
  <<Date>>
 
   
“Awarded Number of Shares of Stock”:
  <<Shares >>
 
   
“Option Price per Share”:
  <<Dollar >>
 
   
“Vesting Period”
  <<Vesting Period>>

            COUSINS PROPERTIES INCORPORATED
      BY:             TITLE: Senior Vice President/General Counsel       
             and Corporate Secretary   

 



--------------------------------------------------------------------------------



 



         

OPTION CERTIFICATE
EXHIBIT A
     § 1. Plan. The Option is subject to all the terms and conditions set forth
in the Plan for a Non-ISO, and all of the capitalized terms not otherwise
defined in this Option Certificate shall have the same meaning in this Option
Certificate as in the Plan. If a determination is made that any term or
condition in this Option Certificate is inconsistent with the Plan, the Plan
shall control. A copy of the Plan will be made available to Key Employee upon
written request to the Corporate Secretary of CPI.
     § 2. Status as Non-ISO. CPI intends that the Option not qualify for any
special income tax benefits under § 422 of the Code. Therefore, CPI intends that
the exercise of the Option constitute a taxable event to Key Employee for
federal income tax purposes and that CPI receive an income tax deduction for
federal income tax purposes for the amount that Key Employee includes in income.
     § 3. Accrual of Exercise Right. The right to exercise the Option granted by
this Option Certificate shall (subject to the special rules in § 5) accrue and
become exercisable in equal increments on each annual anniversary of the Award
Date over the Vesting Period so long as Key Employee remains continuously in the
employ of “Cousins” through such anniversary date, where for purposes of this
Option Certificate the term “Cousins” means either CPI, or a Parent, or a
Subsidiary, or an Affiliate of CPI or any combinations of such organizations.
The aggregate number of shares of Stock subject to exercise on any date shall
equal the excess, if any, of the number of whole shares of Stock as to which the
right to exercise then has accrued over the number of whole shares of Stock for
which the Option has been exercised. The Option may be exercised in whole or in
part at any time with respect to whole shares of Stock as to

Page 2



--------------------------------------------------------------------------------



 



which the exercise right has accrued as of that time; provided, however, that
the Option may not be exercised for fewer than twenty-five (25) shares of Stock
unless the total number of shares of Stock which can be purchased under the
Option at the time of such exercise is fewer than twenty-five (25), in which
event the Option shall be exercised for the total number of such shares.
     § 4. Life of Option. The Option shall expire when exercised in full;
provided, however, the Option shall expire, to the extent not exercised in full,
on the date which is the tenth anniversary of Award Date, or, if earlier, on the
date provided under § 5 of this Option Certificate.
     § 5. Special Rules.
          (a) Termination of Employment. Except as provided in § 5(b), § 5(c),
or § 5(d) of this Option Certificate, in the event that Key Employee’s
employment by or with Cousins is terminated for any reason on any date, Key
Employee’s accrued right under § 3 of this Option Certificate to exercise the
Option shall expire immediately and automatically on the last day of the earlier
of (A) the twelve (12) consecutive month period which immediately follows the
date Key Employee’s employment terminates or (B) the period described in § 4 of
this Option Certificate; provided, however, that in the event Key Employee’s
employment is terminated on any date by Cousins for Cause, the Option shall
expire immediately and automatically on such termination date and shall be of no
further force and effect with respect to any shares of Stock not purchased
before such date.
          For purposes of determining whether Key Employee’s employment by or
with Cousins has terminated,

Page 3



--------------------------------------------------------------------------------



 



     (l) a transfer of employment between or among the organizations which
constitute Cousins shall not be treated as a termination of Key Employee’s
employment with Cousins,
     (2) if Key Employee is employed solely by a Subsidiary or Affiliate of CPI,
CPI’s sale of its ownership interest in such Subsidiary or Affiliate or its sale
of all or substantially all of the assets of such Subsidiary or Affiliate shall
be treated as a termination of Key Employee’s employment with Cousins, and
     (3) Key Employee’s commencement of a leave of absence from Cousins shall
not be treated as a termination of Key Employee’s continuous employment with
Cousins, provided such leave of absence is approved in writing by the Committee.
          (b) Death. In the event that Key Employee (l) dies while employed by
Cousins or (2) dies while he or she has a right to exercise the Option under §
5(a)(A) of this Option Certificate, Key Employee’s right to exercise the Option
under § 5(a)(A) shall be extended and thereafter shall expire immediately and
automatically on the last day of the twelve (12) consecutive month period
immediately following the date of Key Employee’s death. In the event that Key
Employee dies while employed by Cousins, Key Employee’s rights under § 3 shall
be determined as if he or she had remained in the employ of Cousins throughout
the Vesting Period.
          (c) Change in Control. If (1) there is a Change in Control of CPI on
any date and the Plan and the Option are continued in full force and effect or
there is an assumption of the Plan and the Option in connection with such Change
in Control and (2) Key Employee’s employment with Cousins terminates at CPI’s
initiative for reasons other than Cause or is

Page 4



--------------------------------------------------------------------------------



 



terminated at Key Employee’s initiative for Good Reason within the Protection
Period, then the Option shall become 100% exercisable by Key Employee on the
date his or her employment so terminates (without regard to § 3 of this Option
Certificate) in accordance with § 14 of the Plan as in effect on the Award Date
and shall be exercisable in accordance with § 5(a) of this Option Certificate.
If there is a Change in Control of CPI on any date and the Plan and the Option
are not continued in full force and effect or there is no assumption of the Plan
and the Option in connection with such Change in Control, (A) the Option shall
become 100% exercisable by Key Employee (without regard to § 3 of this Option
Certificate) in accordance with § 14 of the Plan (as in effect on the Award
Date) as of the date of such Change in Control and (B) the Board shall have the
right (to the extent expressly required as part of such transaction) to cancel
the Option after providing Key Employee a reasonable opportunity to exercise the
Option.
          (d) Retirement. In the event that Key Employee’s employment with
Cousins terminates by reason of Retirement, the Option shall become 100%
exercisable by Key Employee on the date his or her employment so terminates
(without regard to § 3 of this Option Certificate) and Key Employee’s right to
exercise this Option shall expire, to the extent not exercised in full, no
earlier than the last day of the period described in § 4 of this Option
Certificate (determined without regard to § 5(a)). For purposes of this § 5(d),
“Retirement” shall mean Key Employee’s termination of employment with Cousins on
or after the date (i) Key Employee has attained age 60 and (ii) Key Employee’s
age (in whole years) plus Key Employee’s whole years of employment equal at
least 65.
     § 6. Method of Exercise. Key Employee may (subject to the conditions of
this option Certificate) exercise the Option in whole or in part (before the
date the Option expires) on any normal business day of CPI by (1) delivering to
CPI at its principal place of business in Atlanta,

Page 5



--------------------------------------------------------------------------------



 



Georgia a written notice (addressed to its Corporate Secretary or Chief
Financial Officer) of the exercise of such Option and (2) simultaneously paying
the Option Price to CPI in cash, by check, in Stock, or through any cashless
exercise procedure which is acceptable to the Committee, or in any combination
of such forms of payment which results in full payment of the Option Price. Any
payment made in Stock shall be treated as equal to the Fair Market Value of such
Stock on the date action acceptable to the Committee is taken to tender Stock to
the Committee or its delegate.
     § 7. Non-Transferability. The Option is not transferable (absent the
Committee’s consent) by Key Employee other than by will or by the applicable
laws of descent and distribution, and the Option (absent the Committee’s
consent) shall be exercisable during Key Employee’s lifetime only by Key
Employee. The person or persons to whom the Option is transferred by will or by
the applicable laws of descent and distribution thereafter shall be treated as
the Key Employee under this Option Certificate.
     § 8. Not Contract; No Shareholder Rights; Construction of Option
Certificate. This Option Certificate (1) shall not be deemed a contract of
employment, (2) shall not give Key Employee any rights of any kind or
description whatsoever as a shareholder of CPI as a result of the grant of the
Option or his or her exercise of the Option before the date of the actual
delivery of Stock subject to the Option to Key Employee, (3) shall not confer on
Key Employee any rights upon his or her termination of employment in addition to
those rights expressly set forth in this Option Certificate, and (4) shall be
construed exclusively in accordance with the laws of the State of Georgia.
     § 9. Other Conditions. If so requested by CPI upon the exercise of the
Option, Key Employee shall (as a condition to the exercise of the Option) enter
into any other agreement or

Page 6



--------------------------------------------------------------------------------



 



make such other representations prepared by CPI which in relevant part will
restrict the transfer of Stock acquired pursuant to the exercise of this Option
and will provide for the repurchase of such Stock by CPI under certain
circumstances.
     § 10. Tax Withholding. The Committee shall have the right upon the exercise
of the Option to take such action as it deems necessary or appropriate to
satisfy the minimum statutory federal and state tax withholding requirements
applicable to such exercise.
     § 11. Section 16a. If Key Employee, at the time he or she proposes to
exercise any rights under this Option, is an officer or director of CPI, or is
filing ownership reports with the Securities and Exchange Commission under
Section 16(a) of the Exchange Act, then Key Employee should consult CPI before
Key Employee exercises such rights to determine whether the securities law might
subject him or her to additional restrictions upon the exercise of such rights.

Page 7



--------------------------------------------------------------------------------



 



OPTION EXERCISE FORM
(To be used by Key Employee to exercise the rights to purchase Stock evidenced
by the foregoing Option)
TO: Cousins Properties, Inc.
     The Undersigned hereby exercises his/her right to purchase
                     shares of Stock covered by the Option evidenced by the
attached Option Certificate in accordance with the terms and conditions thereof,
and herewith makes payment of the Option Price of such shares in full.
     If the Undersigned wants shares electronically transferred to a brokerage
account, please attach appropriate transfer instructions to this form.

           
 
       
 
 
 
Signature      
 
       
 
 
 
   
 
       
 
 
 
Address    

Dated                                         

Page 8